 



Exhibit 10.6
First Reserve Fund VIII, L.P.
One Lafayette Place
Greenwich, CT 06830
November 14, 2005
T-3 Energy Services, Inc.
13111 Northwest Freeway, Suite 500
Houston, Texas 77040
Gentlemen:
     This Letter Agreement dated November 14, 2005 (the “Letter Agreement”) is
entered into by and among First Reserve Fund VIII, L.P., a Delaware limited
partnership (“First Reserve”), Gus D. Halas (“Employee”), and T-3 Energy
Services, Inc., a Delaware corporation (the “Company”), with reference to the
following facts:
     A. The Company and Employee previously entered into that certain Employment
Agreement dated May 1, 2003, as amended by that First Amendment to Employment
Agreement dated August 25, 2005 (as further amended hereby, the “Employment
Agreement”). Capitalized terms used herein but not otherwise defined shall have
the meanings given them in the Employment Agreement, as in effect on the date
hereof after giving effect to the amendment set forth in Section 1.
     B. The Company has agreed, pursuant to the terms of the Employment
Agreement, to pay to Employee a transaction bonus if a “change of control” (as
defined in Section 8 of the Employment Agreement) occurs on or prior to
December 31, 2005 (the “Transaction Bonus”).
     C. First Reserve currently owns 9,065,373 shares of the Company’s common
stock (“Common Stock”), representing approximately 85.7% of the outstanding
shares of Common Stock.
     D. First Reserve currently contemplates a sale of a substantial portion of
its shares of the Common Stock through a public offering (the “Public
Offering”).
     NOW, THEREFORE, for good and valuable consideration and in consideration of
the covenants, conditions, terms and agreements herein set forth, the parties
hereto agree as follows:
     1. Amendment of Employment Agreement.
     (a) Employee and the Company hereby amend Section 4.10 of the Employment
Agreement so that all references to December 31, 2005 contained therein are
changed to January 31, 2006.





--------------------------------------------------------------------------------



 



     (b) Employee and the Company hereby amend Section 8 of the Employment
Agreement so that the definition of “change of control” shall read in its
entirety as follows:
A “change of control” shall mean (A) the closing of a transaction or series of
transactions in which either (I) more than 50% of the voting power of Employer,
or (II) substantially all the assets of Employer, are transferred to a party
that was not a stockholder of Employer or an affiliate of such stockholder prior
to such transaction or series of transactions, or (B) the consummation of a sale
by First Reserve Fund VIII, L.P. in a public offering, pursuant to a firm
commitment underwriting, of at least 50% of the outstanding shares of common
stock of Employer.
Except as expressly amended in this Section 1, the Company and Employee hereby
ratify and confirm the Employment Agreement.
     2. Net Reimbursement Amount. If and to the extent the Company is required
to pay to Employee the Transaction Bonus in connection with the Public Offering
pursuant to the terms of the Employment Agreement, First Reserve hereby agrees
to pay or cause to be paid to the Company the Net Reimbursement Amount (as
defined below) by wire transfer of immediately available funds to an account
designated by written notice from the Company to First Reserve. The payment of
the Net Reimbursement Amount shall be made contemporaneously with the closing of
the Public Offering, and the payment of the Net Reimbursement Amount shall be
deemed a capital contribution to the Company by First Reserve. First Reserve
shall not be entitled to any equity or other securities in connection with such
capital contribution. The term “Net Reimbursement Amount” shall mean:

  (a)   the amount of the Transaction Bonus; less     (b)   the deductible
portion of the Transaction Bonus multiplied by the highest marginal U.S. federal
income tax rate (the “Federal Tax Rate”); less     (c)   the deductible portion
of the Transaction Bonus apportioned to each state multiplied by the highest
marginal income tax rates for each respective Applicable State Income Tax (as
defined below) (the sum of all such state amounts shall be referred to as the
“State Tax Benefit”); plus     (d)   the State Tax Benefit multiplied by the
Federal Tax Rate.

     The term “Applicable State Income Tax” shall mean the state income tax or
similar tax with respect to which a portion of the Transaction Bonus will be
deductible by the Company for tax purposes. For purposes of this Section 2 with
respect to any given tax jurisdiction (i.e., federal income tax in Section 2(b)
and the Applicable State Income Taxes in Section 2(c)), the term “deductible
portion” means the amount of the Transaction Bonus deductible for income tax
purposes in such jurisdiction, net of any limitations or disallowances
(including those required under Section 162(m) or Section 280G under the
Internal Revenue Code of 1986, as amended or, if applicable, any corresponding
provision of any state income tax laws).
     3. No Assumption of Liabilities. Notwithstanding anything to the contrary
in the Employment Agreement and except as expressly provided by this Letter
Agreement in





--------------------------------------------------------------------------------



 



connection with the consummation of the Public Offering, the parties agree that
First Reserve is not liable to Employee for any obligations under the Employment
Agreement or to Employee or any other employee of the Company for any
obligations under any other agreement.
     4. Governing Law. This Letter Agreement shall be governed and interpreted
according to the laws of the State of Delaware, without giving effect to its
principles of conflict of laws.
     5. No Third Party Beneficiaries. Nothing in this Letter Agreement shall
provide any benefit to any third party, including Employee, or entitle any third
party to any claim, cause of action, remedy or right of any kind, it being the
intent of the parties that this Letter Agreement shall not be construed as a
third party beneficiary contract.
     6. Miscellaneous. This Letter Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties pertaining
to the subject matter hereof. This Letter Agreement may not be amended except by
an instrument in writing signed by each of the parties hereto. No supplement,
alteration or modification of this Letter Agreement shall be binding unless
executed in writing by the parties hereto. This Letter Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed an
original but all of which together shall constitute one and the same instrument.
A facsimile counterpart of this Letter Agreement shall be sufficient to bind a
party hereto to the same extent as an original.

            Very truly yours,

FIRST RESERVE FUND VIII, L.P., a
Delaware limited partnership
      By:   /s/ Joseph R. Edwards         Name:   Joseph R. Edwards       
Title:   Vice President   

     
 
  /s/ Gus D. Halas
 
  Gus D. Halas

ACCEPTED AND ACKNOWLEDGED AS OF THE
DATE FIRST WRITTEN ABOVE:
T-3 ENERGY SERVICES, INC., a Delaware corporation

         
By:
  Michael T. Mino    
 
  Name: Michael T. Mino    
 
  Title: Chief Financial Officer    

